DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The preliminary amendment filed 12/18/2019 has been entered.  Claims 1-18 remain pending in the application.


Drawings
Figures 6-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Paragraph 0004, line 28 and Paragraph 0017, lines 14-21).  See MPEP § 608.02(g).  



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “third valve chamber communication with a first communication passage” (Claim 1, lines 7-8) must be shown or the feature(s) canceled from the claim(s).  (See objections to specification and 112(b) rejections below for more discussion).  No new matter should be entered.
the “a plurality of auxiliary communication parts” (Claims 12, 15 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claims 12, 15 and 18 required a plurality of holes 21f.  This is not shown in the drawings.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “41j” in Figure 4.  




Specification
The disclosure is objected to because of the following informalities: the “interior space 16” (Paragraph 0038, line 8, as published) and “16 third valve chamber” (Paragraph 0075, as published) are referred to by the same number.  The simplest solution is change Paragraph 0075, such that it reads --16 interior space--.

.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Capacity Control Valve Having An Auxiliary Communication Part Allowing Communication With An Intermediate Passage--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a pressure-sensitive body” in Claim 1, line 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 1, lines 7-9, recitation of “a third valve chamber communicating with a first communication passage through which a fluid at a suction pressure passes and having a first valve seat” is not clear in context.  It is unclear how the first valve seat can occupy the same position as the second valve seat.  This limitation would be clearer if “a third valve 
Claim 1, lines 22-23, recitation of “to opening/closing direction” lacks antecedent basis.  This limitation would be clearer if rewritten as --in an opening/closing direction--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwa et al. US Pub. 2009/0183786 (embodiment of Figure 5).

	With respect to Claim 1, Iwa et al. disclose a capacity control valve for controlling a flow rate or pressure according to a valve opening degree of a valve section (Paragraph 0009, lines 16-20), comprising: a valve main body 2A-B having an interior space 4 communicating with a third communication passage 9 through which a fluid at a control pressure (Pc) passes, a second valve chamber 6 communicating with a second communication passage 8 through which a fluid at discharge pressure (Pd) passes and having a valve hole 5 communicating with the interior space 4 and a second valve seat 
 a valve body 21/21A having an intermediate communication passage 26/25A1 communicating (via 11/21C, see Figure 2) with the interior space 4 and the first communication passage 10, a second valve part 21B for opening and closing the valve hole 5 by separating from and making contact with the second valve seat 6A, a first valve part (top of 21 in Figure 1, portrait view) which performs opening/closing action in reverse association (opposite of Figure 2) with the second valve part 21B and which opens and closes communication between the intermediate communication passage 26/25A1 and the first communication passage 10 by separating from and making contact with the first valve seat 21C, and a shaft part 21A arranged in the interior space 4; a pressure-sensitive body 22 (interpreted under 112(f) as a bellows, see instant disclosure Paragraph 0044, line 3, as published) which is arranged in the interior space 4 and extends and contracts in response to the pressure (Paragraph 0093, lines 11-14) of the interior space 4 and which has a free end part 22B sliding (see Figure 1) with the shaft part 21A of the valve body 21; an auxiliary communication part (11top in Figure 5, portrait view) which is arranged in the interior space 4 and which allows communication (see Figure 2) between the interior space 4 and the intermediate communication passage 26/25A1; and a solenoid section 40 which is mounted to the valve main body 2A-B and actuates the valve body 21/21A to opening/closing direction according to current (Paragraph 0118, lines 1-5).



With respect to Claim 3, as it depends from Claim 1 Iwa et al. disclose wherein the auxiliary communication part (11top in Figure 5) is a hole part (11top, see Figure 5, Paragraph 0094, lines 4-6) arranged in the valve body 21/21A.

With respect to Claim 7, as it depends from Claim 2, Iwa et al. disclose the auxiliary communication part (11top) is a hole part (11top, see Figure 5, Paragraph 0094, lines 4-6) arranged in the valve body 21/21A.


Claims 1 and 6 are rejected, in the alterative, under 35 U.S.C. 102(a)(1) as being anticipated by Iwa et al. US Pub. 2009/0183786 (embodiment of Figure 5).

	With respect to Claim 1, Iwa et al. disclose a capacity control valve for controlling a flow rate or pressure according to a valve opening degree of a valve section (Paragraph 0009, lines 16-20), comprising: a valve main body 2A-B having an interior space 4 communicating with a third communication passage 9 through which a fluid at a 
an auxiliary communication part (21A1, see gap between 22C/ 21A1 in Figure 5) which is arranged in the interior space 4 and which allows communication (see Figure 2) between the interior space 4 and the intermediate communication passage 26/25A1; and a solenoid section 40 which is mounted to the valve main body 2A-B and actuates 

With respect to Claim 6, as it depends from Claim 1, Iwa et al. disclose the auxiliary communication part (21A1 see gap between 22C/ 21A1 in Figure 5) is made up of a gap part 22C between the shaft part 21A of the valve body 21/21A and the free end part 22B of the pressure-sensitive body 22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwa et al. (mentioned previously).

With respect to Claims 4, 8, 11 and 14, as they depend from Claims 1-3 and 7, respectively, although Iwa et al. disclose most of the limitations of the claim, including the auxiliary communication part (11top in Figure 5) has an opening area (“flow amount cross section area”, Paragraph 0129, lines 8-9) and a gap part (22C see gap between 22C/21A1 in Figure 5, see black flow arrows in gap) between the shaft part 21A of the In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

With respect to Claims 5, 9, 12-13  and 15-18, as they depend from Claims 1, 2-4, 7-8, 11 and 14, respectively, although Iwa et al. disclose most of the limitations of the claim, including the valve body 21/21A includes an auxiliary communication parts (11top), Iwa et al. is silent on a plurality of the auxiliary communication parts.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a plurality of the auxiliary communication parts, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  This simple modification is only adding an additional hole in the valve body, similar to Iwa et al. Figure 5.


Claims 2 and 10 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Iwa et al.(previously mentioned).

With respect to Claim 2, as it depends from Claim 1, although Iwa et al. disclose most of the limitations of the claim including the auxiliary communication part (21A1, see gap between 22C/ 21A1 in Figure 5) has an opening area (height time gap as seen in Figure 5), and a flow passage cross-sectional area (π times Ar1 in Figure 5, Ar1 is in the intermediate communication passage) of the intermediate communication passage 26/25A1.  Iwa et al. is silent on the auxiliary communication part has an opening smaller than a flow passage cross-sectional area of the intermediate communication passage.  However, Iwa et al. teach the size of the opening area of the auxiliary communication part is a result effective variable that changes the evaporation rate of refrigerant (Paragraph 0094, lines 8-16).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have sized the opening such that it is small than the passage because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

With respect to Claim 10, as it depends from Claim 2, Iwa et al. disclose the auxiliary communication part (21A1, see gap between 22C/ 21A1 in Figure 5) is made up of a gap part 22C between the shaft part 21A of the valve body 21/21A and the free end part 22B of the pressure-sensitive body 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futakuchi et al. US Pub. 2012/0198992 teach a control valve with a hole 47 in a shaft part 53 (see Figure 3).
Ota et al. US 6,234,763 teach a control valve having a gap part 59/60. 
Umemura et al. US Pub. 2006/0280616 teach a control valve for a compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Timothy P. Solak
/tps/
Art Unit 3746
09/23/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746